Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: a yogurt and process of production comprising a heteropolysaccharide composed of at least about 90 %, based on dry matter, of monosaccharides glucose and galactose and rhamnose and N-acetylgalactosamine, and wherein the heteropolysaccharide has a molecular weight of 500 kDa to 1500 kDa, wherein the  heteropolysaccharide comprises a repeating unit whereby the repeating unit is a pentasaccharide composed of the monosaccharides glucose and galactose and rhamnose and N-acetylgalactosamine, and wherein the pentasaccharide has the following composition: glucose: galactose: rhamnose: N-acetylgalactosamine = 2:1:1:1, wherein the heteropolysaccharide is from Streptococcus thermophilus is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
March 10, 2022